DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant canceled claims 1-7, 9-11, and 13, and added claims 21-40. Claims 8, 12, and 14-20 were canceled prior to this amendment. Claims 21-40 are currently pending.
Claim Objections
Claims 22, 28, 29, 33, and 36 objected to because of the following informalities:
Claim 22 is dependent on canceled claim 1. Based on applicant’s remarks regarding the correspondence between the new and original claims, this appears to be a typographic error, and claim 22 should be dependent on claim 21.
Claim 28 recites “the medical device of any one of claims 21”. This appears to be a typographic error for “the medical device of claim 21.
Claims 29 and 36 recite “at least at least” in each of their line 2. This appears to be a typographic error for “at least”.
Claim 29 and 36 recite “not supplying operative electrical power or suction to at least a second group at least two separate groups” in each of their lines 3-4. This appears to be a typographic error for “not supplying operative electrical power or suction to at least a second group of the at least two separate groups”.
Claim 33 is dependent on canceled claim 8.  Based on applicant’s remarks regarding the correspondence between the new and original claims, this appears to be a typographic error, and claim 33 should be dependent on claim 28.
Appropriate correction is required.
Admitted Prior Art
In the non-final rejection dated 03/25/2022, the examiner took Official Notice that printed circuit boards are well known for comprising conductors for distributing electrical signals with respect to claim 5. Applicant did not traverse this in the reply filed 06/27/2022. Accordingly, the statement that printed circuit boards are well known for comprising conductors for distributing electrical signals is taken to be admitted prior art. Please see MPEP §2144.03(C).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 26-27, claims 26-27 are directed to an embodiment in which suction is distributed to the suction cells from an external vacuum pump by a micro-vacuum manifold. Claim 27 is dependent on claim 26, which is dependent on claim 22, and claim 22 recites that the suction cells are electrically driven and comprise conductors for supplying electricity to the suction cells. As best understood by the examiner, while the specification contains support for a micro-vacuum manifold for distributing suction to the suction cells (Page 3, lines 18-29; Page 4, lines 7-9; Page 5, line 32 – Page 6, line 24) and a micro-vacuum manifold in combination with electrically driven suction cells (Page 2, lines 1-9), the specification does not appear to be a written description for a micro-vacuum manifold for distributing suction to the suction cells in combination with conductors for distributing electrical power to the suction cells. For the purpose of examination, claim 26 was considered to be dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is dependent on claim 28, which is dependent on claim 1. Claim 30 recites “when the suction cells comprise an electroactive polymer” in lines 1 and 2. However, neither claim 28 or claim 1 recites a state in which the suction cells comprise an electroactive polymer, so the scope of the claim 30 is unclear. For the purpose of examination, claim 30 was interpreted as though it recites “when the power distribution network comprises conductors and the modulation member is configured to control operative electrical power, the suction cells comprise an electroactive polymer and the modulation member comprises at least one electronic processor operably connected with the plurality of suction cells and programmed to control the operative electrical power supplied to the at least two separate groups of the plurality of suction cells”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-29, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman (UK Patent Application GB 2 269 012).
Regarding claim 21, Holman discloses a medical device configured for attachment to skin of a patient (Figs. 1-4; Page 3, line 15 – Page 4, line 25), the device comprising: a vital sign sensor (probe housing 1 and optical fibers 2-5; Page 6, line 23 – Page 7, line 14) or drug delivery patch; and a plurality of suction cells arranged around a periphery of the vital sign sensor or drug delivery patch (11-20; Page 7, line 15 – Page 8, line 18), wherein the plurality of suction cells surround the vital sign sensor or drug delivery patch (Fig. 2; Page 7, line 15 – Page 8, line 6 – suction cells 11-20 surround hole 28 in which the probe housing 1 is disposed).
Regarding claim 26, Holman discloses the medical device of claim 21, and further discloses a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells (26, 27, 29, 30, 31, 32, 33; Page 8, lines 7-18).
Regarding claim 27, Holman discloses the medical device of claim 26, and further discloses a vacuum pump connected with the micro-vacuum manifold (Page 8, lines 1-3).
Regarding claim 28, Holman discloses the medical device of claim 21, and further discloses a power distribution network including: (ii) a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells (26, 27, 29, 30, 31, 32, 33; Page 8, lines 7-18) and a modulation member configured to control suction (Page 11, lines 21-23) supplied to at least two separate groups of suction cells (Page 8, lines 7-18), the at least two separate groups including at least one of the plurality of suction cells (Group A: 11, 13, 15, 17, and 19; Group B, 12, 14, 16, 18, and 20).
Regarding claim 29, Holman discloses the medical device of claim 28, and further discloses that the modulation member is configured to supply suction to a first group of the at least two separate groups of the plurality of suction cells while not supplying suction to at least a second group of the at least two separate groups of the plurality of suction cells (Fig. 7; Page 10, line 12 – Page 11, line 23).
Regarding claim 32, Holman discloses the medical device of claim 28, and further discloses that the modulation member is configured to alternate supply of the suction amongst the at least two separate groups of the plurality of suction cells (Page 10, line 11 – Page 11, line 23).
Regarding claim 33, Holman discloses the medical device of claim 13, and further discloses that the suction cells of the at least two separate groups of the plurality of suctions cells are interleaved around the periphery of the vital sign sensor or drug deliver patch (Fig. 2; Group A: 11, 13, 15, 16, 17, 19; Group B: 12, 14, 16, 18, 20; Page 8, lines 7-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 22-25, 28, 30, 34-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Holman (UK Patent Application GB 2 269 012) in view of van den Ende et al. (International Publication No. WO 2016/096391).
Regarding claim 22, Holman discloses the medical device of claim 1, but does not disclose that the suction cells are electrically driven suction cells, the medical device further comprising conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells.
van den Ende teaches an apparatus (1; Page 7, line 31 – Page 8, line 4) comprising a sensor for measuring a physiological parameter of a subject (3) and an actuator comprising an electro-active polymer (EAP) for adjusting the position of the sensor relative to the subject (5). van den Ende teaches an embodiment (Figs. 10a-b; Page 21, line 31 – Page 22, line 19) in which the EAP actuator establishes a local partial vacuum in order to establish or improve contact between the apparatus and the subject’s skin. van den Ende further teaches that an apparatus may comprise multiple EAP actuators for establishing a local partial vacuum which are controlled simultaneously (Page 22, lines 11-19). van den Ende teaches that electrical power is transmitted to EAP actuators by electrically conductive electrodes (Page 10, line 7 – Page 11, line 27; Page 12, lines 4-8). van den Ende teaches that EAP actuators advantageously noiselessly operate and don’t need much power, among other advantages (Page 9, line 28-31). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman so that the suctions cells are electrically driven suction cells, the medical device further comprising conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells so that the device operates noiselessly and does not need much power as taught by van den Ende.
Regarding claim 23, Holman in view of van den Ende discloses the medical device of claim 22. As discussed above, van den Ende teaches EAP actuated suction cells (5). Therefore, Holman in view of van den Ende discloses that the electrically driven suction cells comprise an electroactive polymer.
Regarding claim 24, Holman in view of van den Ende discloses the medical device of claim 23. van den Ende teaches that the EAP actuator starts in a flat configuration and then adopts a bowed configuration upon receiving the actuation signal to increase the volume of the cell to establish a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 4). The EAP actuator lies at the closed end of a hollow tube, and therefore increases the effective length of the tube when changing from the flat configuration to the bowed configuration (Figs. 10a-b). Therefore, Homan in view of van den Ende disclose that the electrically driven suction cells comprise hollow tubes closed at one end and configured to extend lengthwise when electrically biased by the operative electrical power.
Regarding claim 25, Holman in view of van den Ende discloses the medical device of claim 22. The examiner takes Official Notice that printed circuit boards are well known for comprising conductors for distributing electrical signals. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman in view of van den Ende so that it comprises a printed circuit board, the conductors comprising printed circuitry of the printed circuit board.
Regarding claim 28, as discussed above, Holman discloses the embodiment of the medical device of claim 28 comprising a power distribution network including a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells and a modulation member configured to control suction supplied to the at least two separate groups of the plurality of suction cells. Holman does not disclose the embodiment of the medical device of claim 28 comprising a power distribution network including: (i) conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells and a modulation member configured to control operative electrical power. Holman does disclose suction cells which are separated into two separate groups (Group A: 11, 13, 15, 17, and 19; Group B, 12, 14, 16, 18, and 20; Page 8, lines 7-18) and teaches that separating the suction cells into separate groups and alternately actuating them ensures that blood oxygen levels from the sensor are read accurately by ensuring that the blood vessel underneath the device are not compressed for too long (Page 10, line 12 – Page 11, line 9).
As discussed above, van den Ende teaches EAP actuators for establishing a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 19), that the EAP actuators are powered by electrically conductive electrodes (Page 10, line 7 – Page 11, line 27; Page 12, lines 4-8), and that EAP actuators advantageously noiselessly operate and don’t need that much power (Page 9, lines 28-31). Therefore, it would have been prima facie obvious to modify the device disclosed by Holman in view of van den Ende so that it comprises a power distribution network including: (i) conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells and a modulation member configured to control operative electrical power supplied to at least two separate groups of the plurality of suction cells, the at least two separate groups including at least one of the plurality of suction cells so that the device operates noiselessly and does not need much power as taught by van den Ende and ensures that blood oxygen levels are read accurately as taught by Holman.
Regarding claim 30, Holman in view of van den Ende discloses the medical device of claim 28. As discussed above, Holman discloses that suction should be applied in an alternating fashion between interleaved suction cells to avoid compressing blood vessels underneath the device for too long, which may lead to unreliable readings (Page 10, line 25 – Page 11, line 1). As discussed above, van den Ende teaches an apparatus comprising EAP actuators for establishing a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 19). van den Ende further teaches an electronic processor for controlling the EAP actuators (9). Therefore, Holman in view of van den Ende discloses that when the power distribution network comprises conductors and the modulation member is configured to control operative electrical power, the suction cells comprise an electroactive polymer and the modulation member comprises at least one electronic processor operably connected with the plurality of suction cells and programmed to control the operative electrical power supplied to the at least two separate groups of the plurality of suction cells.
Regarding claim 34, Holman discloses the limitations of independent claim 34 common to independent claim 21. As discussed above with respect to claim 28, Holman further discloses suction cells which are separated into two separate groups (Group A: 11, 13, 15, 17, and 19; Group B, 12, 14, 16, 18, and 20; Page 8, lines 7-18) and teaches that separating the suction cells into separate groups and alternately actuating them ensures that blood oxygen levels from the sensor are read accurately by ensuring that the blood vessel underneath the device are not compressed for too long (Page 10, line 12 – Page 11, line 9). Holman does not disclose that the suction cells are electrically driven suction cells and comprise an electroactive polymer or a power distribution network including: conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells and a modulation member configured to control operative electrical power or suction. 
As discussed above with respect to claims 22 and 28, van den Ende teaches EAP actuators for establishing a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 19), that the EAP actuators are powered by electrically conductive electrodes (Page 10, line 7 – Page 11, line 27; Page 12, lines 4-8), and that EAP actuators advantageously noiselessly operate and don’t need that much power (Page 9, lines 28-31). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman so that the suction cells are electrically driven suction cells and comprise an electroactive polymer and that it comprise a power distribution network including: conductors connected with the suction cells to supply operative electrical power to the plurality of suction cells and a modulation member configured to control operative electrical power or suction supplied to at least two separate groups of the plurality of suction cells, the at least two separate groups including at least one of the plurality of suction cells so that the device operates noiselessly and does not need much power as taught by van den Ende and ensures that blood oxygen levels are read accurately as taught by Holman.
Regarding claim 35, Holman in view of van den Ende discloses the medical device of claim 34. van den Ende teaches that the EAP actuator starts in a flat configuration and then adopts a bowed configuration upon receiving the actuation signal to increase the volume of the cell to establish a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 4). The EAP actuator lies at the closed end of a hollow tube, and therefore increases the effective length of the tube when changing from the flat configuration to the bowed configuration (Figs. 10a-b). Therefore, Homan in view of van den Ende disclose that the electrically driven suction cells comprise hollow tubes closed at one end and configured to extend lengthwise when electrically biased by the operative electrical power.
Regarding claim 36, Holman in view of van den Ende discloses the device of claim 34. As discussed above, Holman discloses that suction should be applied in an alternating fashion between interleaved suction cells to avoid compressing blood vessels underneath the device for too long, which may lead to unreliable readings (Page 10, line 25 – Page 11, line 1). As discussed above, van den Ende teaches an apparatus comprising EAP actuators for establishing a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 19). van den Ende further teaches an electronic processor for controlling the EAP actuators (9). Therefore, Holman in view of van den Ende discloses that the modulation member is configured to supply operative electrical power or suction to a first group of the at least two separate groups of the plurality of suction cells while not supplying operative electrical power to at least a second group of the at least two separate groups of the plurality of suction cells, wherein the modulation member comprises at least one electronic processor operably connected with the plurality of suction cells and programmed to control the operative electrical power supplied to the at least two separate groups of the plurality of suction cells.
Regarding claim 37, Holman discloses the limitations of independent claim 37 common to independent claim 21. As discussed above with respect to claim 28, Holman further discloses a power distribution network including a micro-vacuum manifold connected with the suction cells to distribute suction to the plurality of suction cells (26, 27, 29, 30, 31, 32, 33; Page 8, lines 7-18) and a modulation member configured to control suction (Page 11, lines 21-23) supplied to at least two separate groups of suction cells (Page 8, lines 7-18), the at least two separate groups including at least one of the plurality of suction cells (Group A: 11, 13, 15, 17, and 19; Group B, 12, 14, 16, 18, and 20). Holman does not disclose the suction cells being electrically driven suction cells.
As discussed above, van den Ende teaches electrically driven EAP actuators for establishing a local partial vacuum (Figs. 10a-b; Page 21, line 31 – Page 22, line 19), and that EAP actuators advantageously noiselessly operate and don’t need that much power (Page 9, lines 28-31). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman so that the suction cells are electrically driven suction cells so that the device operates noiselessly and does not need much power as taught by van den Ende.
Regarding claim 38, Holman in view of van den Ende discloses the medical device of claim 37, and further discloses a vacuum pump connected with the micro-vacuum manifold (Page 8, lines 1-3).
Regarding claim 40, Holman in view of van den Ende discloses the medical dive of claim 37, and further discloses the suction cells of the at least two separate groups of the plurality of suctions cells are interleaved around the periphery of the vital sign sensor or drug deliver patch (Fig. 2; Group A: 11, 13, 15, 16, 17, 19; Group B: 12, 14, 16, 18, 20; Page 8, lines 7-18).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Holman (UK Patent Application GB 2 269 012) in view of Nezhat et al. (U.S. Patent Application Publication No. 2007/0270745).
Regarding claim 31, Holman discloses the medical device of claim 28, but does not disclose that the modulation member comprises vacuum valves operably connected with the plurality of suction cells.
Nezhat teaches a medical device that comprises a vacuum chamber on the skin of a patient (Fig. 1; ¶0007). Nezhat teaches that that vacuum exerted on the skin of the patient is regulated by a vacuum valve (¶0021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman so that the modulation member comprises vacuum valves operably connected with the plurality of suction cells in order to regulate the vacuum exerted on the skin through the suction cells as taught by Nezhat.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Holman (UK Patent Application GB 2 269 012) in view of van den Ende et al. (International Publication No. WO 2016/096391) and in further view of Nezhat et al. (U.S. Patent Application Publication No. 2007/0270745).
Regarding claim 39, Holman in view of van den Ende discloses the medical device of claim 37, but does not disclose that the modulation member comprises vacuum valves operably connected with the plurality of suction cells.
Nezhat teaches a medical device that comprises a vacuum chamber on the skin of a patient (Fig. 1; ¶0007). Nezhat teaches that that vacuum exerted on the skin of the patient is regulated by a vacuum valve (¶0021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Holman in view of van den Ende so that the modulation member comprises vacuum valves operably connected with the plurality of suction cells in order to regulate the vacuum exerted on the skin through the suction cells as taught by Nezhat.
Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 06/27/2022, with respect to the rejections of claims 1-7, 9-11, and 13 under 35 U.S.C. 112(b) have been considered, and the rejections of claims 1-7, 9-11, and 13 have been withdrawn in light of the cancelation of said claims.
Applicant’s arguments, see page 6 of Applicant’s Remarks, with respect to Holman have been considered, but are not persuasive. Applicant argues that compartments 11-20 disclosed by Holman are disposed on a top surface of the vacuum pad and do not surround the vacuum pad. However, the compartments (Fig. 2, feats. 11-20) are disposed in the bottom half of the vacuum pad and surround a hole (Fig. 2, feat. 28) for receiving a vital sign sensor (Page 7, line 15 – Page 8, line 6). Therefore, the compartments are suction cells arranged around the periphery of the of the vital sign sensor such that they surround it, as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781